US. DISTRICT COURT

NORTHERN DISTRICT OF TEXAS

 

 

FILED
IN THE UNITED STATES DISTRICT COURT kad
FOR THE NORTHERN DISTRICT OF TEXAS

AMARILLO DIVISION OCT 15 2019

 

 

 

UNITED STATES OF AMERICA CLERK, U.S. DISTRICT COURT

BY Deputy

 

Plaintiff,

 

 

V. Criminal Action No. 2:19-CR-00103-Z-BR

MATTHEW JAMAL SHOELS (1)

COR On WOR WOR CON COD GD KO LOr

Defendant.

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On September 27, 2019, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
Matthew Jamal Shoels (1) filed no objections to the Report and Recommendation within the fourteen-day
period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters of record
in the above referenced cause—including the elements of the offense, Factual Resume, Plea Agreement,
and Plea Agreement Supplement—and thereby determined that the Report and Recommendation is
correct. Therefore, the Report and Recommendation is hereby ADOPTED by the United States District
Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant Matthew Jamal Shoels was
knowingly and voluntarily entered; ACCEPTS the guilty plea of Defendant Matthew Jamal Shoels; and
ADJUDGES Defendant Matthew Jamal Shoels guilty of Count One in violation of 18 U.S.C. §§ 922(g)(1)

and 924(a)(2). Sentence will be imposed in accordance with the Court’s sentencing scheduling order.

SO ORDERED, October 15, 2019.

 

MAATHEW 4. KACSMARYK 7%
ITED STATES DISTRICT JUDGE

 
